 



 

Exhibit 10.2
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
          FIRST AMENDMENT (this “Amendment”), dated as of December 28, 2006, to
the Second Amended and Restated Registration Rights Agreement, dated as of
December 18, 2003 (as previously amended, supplemented or otherwise modified,
the “Agreement”), by and between Allied Waste Industries, Inc., a Delaware
corporation, Apollo Investment Fund IV, L.P., a Delaware limited partnership,
Apollo Investment Fund III, L.P., a Delaware limited partnership, Apollo
Overseas Partners IV, L.P., a Delaware limited partnership, Apollo Overseas
Partners III, L.P., a Delaware limited partnership, Apollo (U.K.) Partners III,
L.P., an English limited partnership, Apollo/AW LLC, a Delaware limited
liability company, Blackstone Capital Partners II Merchant Banking Fund L.P., a
Delaware limited partnership, Blackstone Capital Partners III Merchant Banking
Fund L.P., a Delaware limited partnership, Blackstone Offshore Capital Partners
II L.P., a Cayman Islands limited partnership, Blackstone Offshore Capital
Partners III L.P., a Cayman Islands limited partnership, Blackstone Family
Investment Partnership II L.P., a Delaware limited partnership, Blackstone
Family Investment Partnership III L.P., a Delaware limited partnership,
Greenwich Street Capital Partners II, L.P., a Delaware limited partnership, GSCP
Offshore Fund, L.P., a Cayman Islands exempted limited partnership, Greenwich
Fund, L.P., a Delaware limited partnership, Greenwich Street Employees Fund,
L.P., a Delaware limited partnership, TRV Executive Fund, L.P., a Delaware
limited partnership, DLJMB Funding II, Inc., a Delaware corporation, DLJ
Merchant Banking Partners II, L.P., a Delaware limited partnership, DLJ Merchant
Banking Partners II-A, L.P., a Delaware limited partnership, DLJ Diversified
Partners, L.P., a Delaware limited partnership, DLJ Diversified Partners-A,
L.P., a Delaware limited partnership, DLJ Millennium Partners, L.P., a Delaware
limited partnership, DLJ Millennium Partners-A, L.P., a Delaware limited
partnership, DLJ First ESC L.P., a Delaware limited partnership, DLJ Offshore
Partners II, C.V., a Netherlands Antilles limited partnership, DLJ EAB Partners,
L.P., a Delaware limited partnership and DLJ ESC II, L.P., a Delaware limited
partnership, Kenneth D. Moelis, Mark Lanigan, Jeffrey Klein and Susan Schnabel
(collectively, the “Shareholders”).
          The Stockholders are parties to the Agreement and they wish to amend
the Agreement as described below in consideration of the promises and for other
good and valuable consideration, the receipt of which is hereby acknowledged:
          1. Defined Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
          2. Amendment to Section 2.1 (Incidental Rights). Section 2.1 of the
Agreement is hereby amended by inserting the following text at the end of the
first paragraph thereof:
Notwithstanding the preceding paragraph, if the Company files an automatic shelf
registration statement on Form S-3ASR or a successor form that becomes effective
upon filing with the SEC (a “WKSI Shelf”) for registration under the Securities
Act of any shares of Subject Securities for sale, for cash consideration, to the
public by the Company or on behalf of one or more shareholders of the Company,
the Apollo/Blackstone Shareholders will be entitled to include their Registrable
Securities in the coverage of such WKSI Shelf and in any underwritten offerings
registered on such WKSI Shelf that are initiated by the Company or other



--------------------------------------------------------------------------------



 



2

Apollo/Blackstone Shareholders (each such offering, a “WKSI Shelf Takedown”), in
each case subject to the other provisions of this Section 2.1. Notwithstanding
anything to the contrary contained in this Section 2.1, the Company shall not be
required to give Shareholders prior notice of the proposed filing of a WKSI
Shelf. The Company will, however, give the Apollo/Blackstone Shareholders prior
written notice of any proposed WKSI Shelf Takedown, which notice shall be given
no later than (A) the close of business on the third business day preceding the
business day on which “face to face” marketing efforts involving one or more of
officers of the Company relating to the WKSI Shelf Takedown (a “Roadshow”)
commence or (B) 24 hours (or if 24 hours’ notice is not practicable, such
shorter prior as is practicable) to the anticipated execution of an underwriting
agreement relating to the pricing of an underwritten offering that does not
involve a Roadshow (a “Block Trade”). Each such notice will describe the
proposed WKSI Shelf Takedown, including anticipated size, timing, participants
(e.g., the offerors and underwriters, to the extent known at such time), plan of
distribution and other relevant terms. In order to exercise their incidental
rights under this Section 2.1 in connection with a WKSI Shelf Takedown, the
Apollo/Blackstone Shareholders must request inclusion of their Registrable
Securities in the WKSI Shelf Takedown by a written notice to the Company no
later than (X) one business day after notice of the commencement of a Roadshow
or (Y) within the time period set forth in the notice in the event of a proposed
Block Trade, as the case may be. The Apollo/Blackstone Shareholders requesting
the inclusion of their Registrable Securities in the WKSI Shelf Takedown
pursuant to the immediately preceding sentence will be required to agree to all
applicable terms of such WKSI Shelf Takedown and enter into the underwriting
agreement and other documents relating thereto. Any Apollo/Blackstone
Shareholder (including any Apollo/Blackstone Shareholder that initiated a WKSI
Shelf Takedown pursuant to Section 2.2 of this Agreement) may withdraw from any
proposed WKSI Shelf Takedown at any time prior to the entering into the
underwriting agreement relating to such WKSI Shelf Takedown. In such a case, if
a prospectus supplement relating to such WKSI Shelf Takedown is not filed with
the SEC, the number of requests for registration permitted under this Agreement
with respect to such Apollo/Blackstone Shareholder will not be reduced.
          3. Amendment to Section 2.2 (Demand Rights). (a) Section 2.2 of the
Agreement is hereby amended by deleting the following clause in the first
paragraph:
provided, that all offerings contemplated by a request for registration under
this Section 2.2 shall be underwritten offerings involving a distribution of
Registrable Shares to the public in which reasonable efforts are made not to
knowingly sell to any single buyer, acting individually or with others, who
after such underwriting will own more than 9% of the Total Voting Power (as
defined in the Shareholders Agreement) (any such buyer, “Significant
Stockholder”), under circumstances in which it would reasonably be expected to
not result in any person becoming a Significant Stockholder
and substituting the following text in lieu thereof:



--------------------------------------------------------------------------------



 



3

“provided, that all offerings contemplated by a request for registration under
this Section 2.2 shall be underwritten offerings involving a distribution of
Registrable Shares to the public in which reasonable efforts are made not to
knowingly sell to any single buyer, acting individually or with others, who
after completion of the distribution relating to such Registrable Shares will
own more than 15% of the Total Voting Power (as defined in the Shareholders
Agreement) (any such buyer, a “Significant Stockholder”); and provided further,
that for the purpose of the immediately preceding proviso, such underwriter or
Apollo/Blackstone Shareholder may conclusively rely on such buyer’s most recent
filing with the Commission, in whole or in part, disclosing ownership of Common
Stock, whether on any of Schedule 13D, Schedule 13F, Schedule 13G, Form 3,
Form 4 or otherwise, unless such Apollo/Blackstone Shareholder or underwriter
has actual knowledge of greater ownership (including, but not limited to,
knowledge resulting from sales made by such Apollo/Blackstone Shareholder or its
affiliates to that buyer, any of its known affiliates or to those known to be
acting with the buyer, in all such cases subsequent to the period covered by any
such filing with the Commission).
(b) Section 2.2 of the Agreement is hereby further amended by inserting the
following sentence at the end thereof:
Notwithstanding anything to the contrary contained in this Agreement, the
Apollo/Blackstone Shareholders may exercise their demand rights pursuant to this
Section 2.2 to initiate, and to require the Company to facilitate, a WKSI Shelf
Takedown under a WKSI Shelf filed on the Company’s initiative (including the
WKSI Shelf on file as of the date hereof), subject to all other applicable
provisions of this Section 2.2 (for these purposes, a WKSI Shelf Takedown shall
be deemed the filing of a registration statement so that, among other things,
the Company may delay the demanded WKSI Shelf Takedown in accordance with the
third paragraph of this Section 2.2 in respect of filings of registration
statements). In the event the Apollo/Blackstone Shareholders exercise such
demand rights and the WKSI Shelf Takedown is completed, the number of demand
requests available under Section 2.2 of this Agreement shall be reduced by one
(1). An Apollo/Blackstone Shareholder intending a WKSI Shelf Takedown shall give
the Company at least 24 hours prior written notice of an intended Block Trade or
sales through brokers and at least three business days prior written notice of
all other WKSI Shelf Takedown transactions (provided that such notice will only
be required to describe the intent to execute a Block Trade, the anticipated
timing thereof and any other terms that are known by the Apollo/Blackstone
Shareholders at such time of delivery).
          4. Amendment to Section 2.3 (Shelf Registration Rights).
(a) Section 2.3 of the Agreement is hereby amended by inserting the following
text as the new second sentence thereof:
For the avoidance of doubt, the term “Shelf Registration Statement” shall
include any WKSI Shelf.



--------------------------------------------------------------------------------



 



4

(b) Section 2.3 of the Agreement is hereby further amended by substituting the
following in place of the second paragraph:
The Company shall use reasonable efforts to cause the Shelf Registration
Statement to be declared effective under the Securities Act and to keep the
Shelf Registration Statement continuously effective under the Securities Act for
a period of six years following its being declared effective (the “Effectiveness
Termination Date”); provided, however, that such Effectiveness Termination Date
shall be increased by the number of days that the Shelf Registration Statement
is delayed or suspended pursuant to this Section 2.3, and provided further, that
the Company may file multiple Shelf Registration Statements, if necessary, to
maintain the effectiveness of a Shelf Registration Statement for such six year
period (and such multiple filings shall be considered to be part of the one
request under this Section).
(c) Section 2.3 of the Agreement is hereby further amended by deleting the
following sentence in its entirety:
In connection with any sales pursuant to the Shelf Registration Statement,
reasonable efforts shall be made not to knowingly sell to any single buyers,
acting individually or with others, who, after taking account of the sales, will
own more than 9% of the Total Voting Power (as defined in the Shareholders
Agreement)
and substituting the following text in lieu thereof:
In connection with any sales pursuant to the Shelf Registration Statement,
reasonable efforts shall be made not to knowingly sell to any single buyer,
acting individually or with others, who, after completion of the distribution
relating to such sales, will own more than 15% of the Total Voting Power (as
defined in the Shareholders Agreement); provided that for purposes of this
sentence, the underwriter or any Apollo/Blackstone Shareholder may conclusively
rely on such buyer’s most recent filing with the Commission, in whole or in
part, disclosing ownership of Common Stock, whether on any of Schedule 13D,
Schedule 13F, Schedule 13G, Form 3, Form 4 or otherwise, unless such
Apollo/Blackstone Shareholder or underwriter has actual knowledge of greater
ownership (including, but not limited to, knowledge resulting from sales made by
such Apollo/Blackstone Shareholder or its known affiliates to that buyer, any of
its known affiliates or to those known to be acting with the buyer, in all such
cases subsequent to the period covered by any such filing with the Commission).
          5. Amendment to Section 2.4 (Registration Conditions). Section 2.4 of
the Agreement is hereby amended by inserting the following new text at the end
thereof:
For the avoidance of doubt, this Section 2.4 shall only apply to a WKSI Shelf to
the extent such terms apply to a registration effected on a WKSI Shelf.



--------------------------------------------------------------------------------



 



5

          6. Amendment to Section 4.3 (Dispositions During Registration).
Section 4.3 of the Agreement is hereby amended by inserting the following new
text at the end of the first sentence thereof:
(such period, the “Lock-up Period”); provided, that with respect to a WKSI
Shelf, the Lock-up Period shall begin on the date of the notice given by the
Company pursuant to Section 2.1 of this Agreement with respect to a proposed
WKSI Shelf Takedown and shall continue for the shorter of (x) 90 days from the
date of the underwriting agreement for such WKSI Shelf Takedown and (y) any
shorter period as may apply to the Company or other Apollo/Blackstone
Shareholders participating in such WKSI Shelf Takedown.
          7. Waiver of Past Notices. The parties hereto waive all notices
pursuant to the Agreement they may have otherwise been entitled to prior to the
date hereof.
          8. Continuing Effect; No Other Amendments. Except as expressly amended
pursuant to this Amendment, the Agreement is and shall continue to be in full
force and effect in accordance with its terms, and this Amendment shall not
constitute the consent of any Stockholder or indicate the willingness of any
Shareholder to consent to any other amendment, modification or waiver of the
Agreement.
          9. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
          10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.
          11. Termination and Mutual Release. Upon execution of this Amendment
by the undersigned Non-Apollo/Blackstone Shareholders, the undersigned
Non-Apollo/Blackstone Shareholders agree to terminate their respective rights
and obligations under this Agreement, which will be of no further force and
effect in all respects with respect to such undersigned Non-Apollo/Blackstone
Shareholders, and the undersigned Non-Apollo/Blackstone Shareholders hereby
release the Company and the other Shareholders of their respective obligations
under this Agreement and the Company and the Apollo/Blackstone Shareholders
hereby release the undersigned Non-Apollo/Blackstone Shareholders of their
respective obligations under this Agreement.
          12. Effectiveness. This Amendment shall become effective only upon
execution by (a) the Company and all of the Shareholders of this Amendment and
of the First Amendment to the Third Amended and Restated Shareholders Agreement
and (b) all investors party to the Second Amendment to Amended and Restated
Investment Agreement dated as of the date hereof.



--------------------------------------------------------------------------------



 



6

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

                      ALLIED WASTE INDUSTRIES, INC.    
 
                         
 
  Name:          
 
  Title:          
 
                    APOLLO INVESTMENT FUND IV, L.P.         APOLLO OVERSEAS
PARTNERS IV, L.P.    
 
                    By: Apollo Advisors IV, L.P.           its General Partner  
 
 
               
 
    By:  Apollo Capital Management IV, Inc.    
 
        its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:        
 
                    APOLLO/AW LLC    
 
                    By: Apollo Management IV, L.P.           its Manager    
 
               
 
    By:  AIF IV Management, Inc.    
 
        its General Partner    
 
               
 
  By                        
 
    Name:        
 
    Title:        



--------------------------------------------------------------------------------



 



7

                      APOLLO INVESTMENT FUND III, L.P.         APOLLO OVERSEAS
PARTNERS III, L.P.         APOLLO (UK) PARTNERS III, L.P.    
 
                    By:   Apollo Advisors II, L.P.             its General
Partner    
 
               
 
      By:   Apollo Capital Management II, Inc.    
 
          its General Partner    
 
               
 
  By                          
 
      Name:    
 
      Title:      
 
                    BLACKSTONE CAPITAL PARTNERS III           MERCHANT BANKING
FUND L.P.         BLACKSTONE OFFSHORE CAPITAL           PARTNERS III, L.P.      
  BLACKSTONE FAMILY INVESTMENT    PARTNERSHIP III L.P.    
 
                    By:   Blackstone Management Associates III, L.L.C.          
  its General Partner    
 
               
 
  By                          
 
      Name:    
 
      Title      
 
                    BLACKSTONE CAPITAL PARTNERS II           MERCHANT BANKING
FUND L.P.         BLACKSTONE OFFSHORE CAPITAL           PARTNERS II, L.P.      
  BLACKSTONE FAMILY INVESTMENT    PARTNERSHIP II L.P    
 
                    By:   Blackstone Management Associates II, L.L.C.          
  its General Partner    
 
               
 
  By                          
 
      Name:    
 
      Title:      



--------------------------------------------------------------------------------



 



8

            GREENWICH STREET CAPITAL PARTNERS, II L.P.
      By:   Greenwich Street Investments II, L.L.C.         its General Partner 
          By           Name:           Title        GSCP OFFSHORE FUND, L.P.
      By:   Greenwich Street Investments II, L.L.C.         its General Partner 
          By           Name:           Title:           GREENWICH FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:           GREENWICH STREET
EMPLOYEES FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:      



--------------------------------------------------------------------------------



 



9

         

            TRV EXECUTIVE FUND, L.P.
      By:   GREENWICH STREET INVESTMENTS II, L.L.C.         its General Partner 
          By           Name:           Title:                 By:   GREENWICH
STREET INVESTMENTS II, L.L.C.         its General Partner            By        
  Name:           Title:           DLJMP FUNDING II, INC.
      By           Name:           Title:           DLJ MERCHANT BANKING
PARTNERS II, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



10

         

            DLJ MERCHANT BANKING PARTNERS II-A, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ DIVERSIFIED PARTNERS,
L.P.
      By:   DLJ Diversified Partners, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ DIVERSIFIED PARTNERS-A,
L.P.
      By:   DLJ Diversified Partners, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ MILLENNIUM PARTNERS,
L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:      



--------------------------------------------------------------------------------



 



11

         

            DLJ MILLENNIUM PARTNERS-A, L.P.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ FIRST ESC L.P.
      By:   DLJ LBO Plans Management Corporation         General Partner       
    By           Name:           Title:           DLJ OFFSHORE PARTNERS II, C.V.
      By:   DLJ Merchant Banking II, Inc.         Managing General Partner     
      By           Name:           Title:           DLJ EAB PARTNERS, L.P.
      By:   DLJ LBO Plans Management Corporation         General Manager       
    By           Name:           Title:      



--------------------------------------------------------------------------------



 



12

         

                  DLJ ESC II L.P.    
 
           
 
  By:   DLJ LBO Plans Management Corporation    
 
      General Partner    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                KENNETH D. MOELIS,    
 
                     
 
                MARK LANIGAN,    
 
                     
 
                JEFFREY KLEIN    
 
                     
 
                SUSAN SCHNABEL    
 
                     

 